                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

               Plaintiff,
                                                                     CASE NO. 17-CV-00070
vs.

WALMART STORES EAST, LP,

               Defendant.


           NOTICE OF MOTIONS AND MOTIONS IN LIMINE OF DEFENDANT


       Pursuant to Federal Rule of Civil Procedure 16, Civil L.R. 7, the Court’s Pretrial Order

dated January 28. 2021 (ECF No. 176), and Federal Rules of Evidence 401, 402, 403, 404, 608,

702, 801, 802 and 803, Defendant Wal-Mart Stores East, LP (“Defendant” or “Walmart”), by and

through its undersigned counsel, moves the Court in limine for an Order barring the introduction

of any testimony or evidence, and/or the making of any argument regarding, referring, or otherwise

relating to evidentiary matters discussed herein.

       Under Federal Rule of Evidence 401, evidence is relevant if it has “any tendency to make

the existence of any fact that is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.” Relevant evidence, however, may be

excluded “if its probative value is substantially outweighed by the danger of unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time . . . .” See Fed. R. Evid. 403.

“Evidence is unfairly prejudicial ‘if it will induce the jury to decide the case on an improper basis

. . . rather than on the evidence presented.’ ” United States v. Miles, 207 F.3d 988, 993 (7th Cir.

2000) (quoting United States v. Pulido, 69 F.3d 192, 201 (7th Cir. 1995).



        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 1 of 29 Document 185
       Guided by these or other basic tenants of evidence and by case law in this Circuit and

others, Walmart respectfully prays for an Order excluding any evidence or argument relating to the

following:

       1.      The Court Should Prohibit Evidence Pertaining to the EEOC’s Internal
               Determination.

       Walmart moves in limine to bar evidence that the EEOC issued a determination, after an

investigation, that discrimination had occurred. Issued August 31, 2016, by District Director

Julianne Bowman on behalf of the EEOC, the determination set forth the EEOC’s opinion in a

cursory fashion, without discussion of any of the evidence on which the agency based that

conclusion. The agency specified its findings as follows:

       I have considered all the evidence disclosed during the investigation and find that
       there is reasonable cause to believe that the Respondent violated the ADAAA.
       Notwithstanding its knowledge of Ms. Spaeth’s disability, the Respondent changed
       her work schedule. Despite requests from Ms. Spaeth and the Charging Party, the
       Respondent failed to engage in the interactive process and denied her the reasonable
       accommodation of working the same hours she had worked for years. This
       accommodation would not have caused an undue hardship. The Respondent
       disciplined, discharged and failed to re-hire Ms. Spaeth thus denying her the
       benefits and privileges of employment in violation of the ADAAA.

(Declaration of Emery Harlan at ¶ 2, Ex. A.)

       Courts in the Seventh Circuit routinely bar such evidence for multiple reasons. Among

those reasons, courts note that the EEOC is not the ultimate fact-finder – district judges and juries

fulfill that role – so the EEOC’s opinion is of marginal relevance at best. Those determinations,

like this one, are often bereft of any discussion of the evidence, so the weight a judge or jury should

give it is not discernible. Third, since review is de novo, in all likelihood, the jury will hear the

same evidence – the witnesses and documents – that the EEOC considered and judge for itself

whether discrimination occurred. Next, the evidence exaggerates the importance of the views of

one litigant, the EEOC’s, over its adversary’s and therefore puts a proverbial thumb on the scale




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 2 of 29 Document 185
                                       2
in favor of the Plaintiff. “To admit the report under these circumstances would amount to admitting

the opinion of an expert witness as to what conclusions the jury should draw, even though the jury

had the opportunity and the ability to draw its own conclusions from the evidence presented

regarding disparate treatment.” Johnson v. Yellow Freight Sys., Inc., 734 F.2d 1304, 1309 (8th Cir.

1984).

         Fifth, “EEOC determinations are not homogenous products; they vary greatly in quality

and factual detail,” Tulloss v. Near N. Montessori Sch., Inc., 776 F.2d 150, 153 (7th Cir. 1985)

(citing Johnson, 734 F.2d at 1309), and this one provides no insight into what evidence the EEOC

considered or even the reasons that purportedly justify the agency’s conclusions. Moreover, and

even more to the point, these determinations are inadmissible because proceedings before the

EEOC are non-binding and non-adjudicative in nature. Id. at 152; Campbell v. Dwyer Prods.

Corp., 31 F. Appx. 916, 920 (7th Cir. 2002) (citing Tulloss, 776 F.2d at 152). There is no assurance

that the EEOC acquired any information based on sworn testimony and certainly none of it was

tested by an adversary’s cross-examination. EEOC investigations are often a “mish-mash of self-

serving and hearsay statements and records” of uncertain value. Campbell, 31 F. Appx. at 920

(quoting Tulloss, 776 F.2d at 154). Indeed, the EEOC’s conclusion may be more confusing to the

jury than helpful. After all, “[it] states only a conclusion and does not provide much additional

probative information. . . . It merely presents the question the jury was tasked with answering.

And it could have confused the jury into thinking that the issue was already decided.” Lewis v.

City of Chi. Police Dep’t, 590 F.3d 427, 442 (7th Cir. 2009). As Tulloss noted, presenting the

EEOC’s determination of discrimination would be “tantamount to saying ‘this has already been

decided and here is the decision.” 776 F.2d at 154. In fact, admitting the determination is not only

wasteful (since the jury will likely evaluate the same witnesses and same documents that the EEOC




         Case 1:17-cv-00070-WCG Filed 06/08/21 Page 3 of 29 Document 185
                                        3
evaluated), but extravagantly so since “admission of the determination would have necessitated

the taking of additional evidence to apprise the jury of the nature and extent of the EEOC

investigation. To do so undoubtedly would have lengthened the trial.” Johnson, 734 F.2d at 1309.

       Most courts bar this evidence as hearsay under Fed. R. Evid. 803(8)(c) [now Rule

803(8)(B)].   Chandler v. Roudebush, 425 U.S. 840, 863 n.39 (1976) (citing Fed. R. Evid.

803(8)(c)), noted in passing that “[p]rior administrative findings made with respect to an

employment discrimination claim may, of course, be admitted as evidence at a federal[] trial de

novo[,]” but that rule of evidence does not pertain to public records, where “the sources of

information or other circumstances indicate a lack of trustworthiness.” Fed. R. Evid. 803(8)(B).

Indeed, Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 167 (1988), confirms that that passage is an

integral aspect of the rule. That court noted “a trial judge has the discretion, and indeed the

obligation, to exclude an entire report or portions thereof -- whether narrow ‘factual’ statements or

broader ‘conclusions’ -- that she determines to be untrust-worthy.” Id.

       The court in Beech Aircraft added that “safeguards built into other portions of the Federal

Rules, such as those dealing with relevance and prejudice, provide the court with additional means

of scrutinizing, and, where appropriate, excluding evaluative reports or portions of them.” Id. at

167-68. That alluded, of course, to Fed. R. Evid. 403, which permits exclusion of even relevant

evidence “if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” As explained above, introducing the EEOC’s

determination implicates all of these. In fact, introducing this determination is especially egregious

because here the EEOC functions in two roles. In one, it served as a government agency

investigating and assessing a claim of discrimination, a role where it ostensibly assumed a mantle




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 4 of 29 Document 185
                                       4
of neutrality. In the other, it stands before the court as a litigant, and, as with most litigants, a point

of view and an agenda. Putting forward an official government document that asserts

discrimination has occurred elevates one litigant’s status above another’s. Suddenly, the EEOC

presents not as one of two parties embroiled in litigation, but a government agency whose opinions

and conclusions are entitled to special deference and weight for many jurors will think, after all,

why otherwise would it have been presented.

        In sum, courts apply both rules and conclude that cursory, unexplained determinations of

discrimination based upon undisclosed evidence after a non-binding, non-adjudicative,

investigation based on unsworn, unchallenged testimony that constitutes a “mish-mash” of hearsay

and self-serving information fails to satisfy both rules’ requirements. See Young v. James Green

Management Inc., 327 F.3d 616, 624 (7th Cir. 2003). Accordingly, the initial determination is

barred by both Fed. R. Evid. 403 and Fed. R. Evid. 803(8)(B).

2.      Evidence About Other Cases or Claims of Discrimination Involving Walmart Should
        Also Be Barred.

        Walmart moves to bar any argument or evidence the EEOC may submit suggesting that

Walmart has engaged in discrimination on other occasions. Walmart is a very large company and

has faced multiple claims of discrimination over the years. Consequently, the EEOC may attempt

to offer evidence of other cases in order to prove that Walmart discriminated against Ms. Spaeth

as it alleges here. But Fed. R. Evid. 404 prohibits such efforts. Subpart A of the Rule prohibits

“[e]vidence of a person’s character or character trait” and makes it inadmissible “to prove that on

a particular occasion the person acted in accordance with the character or trait.” So too, subpart B

of the same Rule prohibits “[e]vidence of any . . . wrong or act” that would “prove a person’s

character in order to show that on a particular occasion the person acted in accordance with the




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 5 of 29 Document 185
                                       5
character.” Evidence of wrongs or acts are, on occasion, admissible for other purposes, but that

evidence must always be relevant. See Fed. R. Evid. 402.

           Walmart anticipates that the EEOC can present no claims or events with sufficient

similarity to this claim to make those relevant. For example, it is doubtful that the EEOC will

present disability discrimination claims involving other associates (employees)1 working at the

Manitowoc store involved here, terminated by the same store manager, or where the termination

was reviewed by the same people participating in the internal appeals process. It is equally doubtful

that the associates’ work will have been evaluated by the same supervisors or that their discipline

and discharges will involve excessive absenteeism. The associates will certainly not suffer from

Down syndrome or likely any similar cognitive impairment. Nor will they have worked for

Walmart for more than a decade as Marlo Spaeth did. As the Seventh Circuit recently observed in

McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 368-69 (7th Cir. 2019) (internal

quotation marks and citations omitted), while all those “similarly situated employees need not be

identical in every conceivable way, they must be directly comparable to the plaintiff in all material

respects. In the usual case a plaintiff must at least show that the comparators (1) dealt with the

same supervisor, (2) were subject to the same standards, and (3) engaged in similar conduct without

such differentiating or mitigating circumstances as would distinguish their conduct or the

employer’s treatment of them.” While the court noted that there exists no “hard and fast” test,

“[i]n the employment discrimination context, the requirement to find a similarly situated

comparator is really just the same requirement that any case demands – the requirement to submit

relevant evidence.” Id. at 369 (internal quotation marks and citations omitted).




1
    Walmart refers to its employees as “associates.”



           Case 1:17-cv-00070-WCG Filed 06/08/21 Page 6 of 29 Document 185
                                          6
       McDaniel followed Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708 (7th Cir. 2018) and Johnson

v. Advocate Health & Hosps. Corp., 892 F.3d 887 (7th Cir. 2018), which suggest that evidence

without employee names, work histories, performance reviews, explanations of the nature of any

disability, job responsibilities, supervisors, similar disciplinary records and the like is too vague to

allow for a meaningful comparison. Skiba and Johnson involved disparate treatment claims and

summary judgment, but the analysis is no less relevant to evidentiary issues about whether its

treatment of other employees demonstrates Walmart discriminated against Marlo Spaeth. After

all, “[e]vidence of what has happened to other employees is only relevant if that employee is in

the same boat as the plaintiff.” Johnson, 892 F.3d at 895.

       Even if Rule 404 fails to bar the evidence, it is tailor-made for Fed. R. Evid. 403. Rule 403

precludes the introduction of evidence which, in the court’s discretion, it determines confuses

issues, wastes time, misleads the jury, or unfairly prejudices a party. Introducing other claims

about discrimination does all that and more. It invites – indeed requires – that Walmart explain

the dissimilarities between those matters and the present one and invites multiple trials within a

trial. The genus of Rule 404 is that it confines juries to addressing the question of what the

defendant supposedly did and forbids the evaluation of a case based upon who that defendant

supposedly is. Parading a series of other claims before such a jury distracts from, rather than

focuses on, this central question. The issue for this jury is whether the people in Manitowoc,

Wisconsin who determined, after considerable effort, that Marlo Spaeth’s constant and excessive

absenteeism required her employment to end did so because of her disability. What other people

working at other Walmart stores did with other employees has no bearing on that subject and

should be excluded from this trial.




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 7 of 29 Document 185
                                       7
3.        The Court Should Preclude Testimony and Argument to the Effect that Supposed
          Violation(s) of Walmart’s Internal Anti-Discrimination Policies Means Walmart
          Discriminated in Violation of Federal Law.

          Walmart moves, next, to preclude argument or testimony suggesting that alleged violations

of its internal anti-discrimination policies somehow means that Walmart discriminated against

Marlo Spaeth in violation of federal law. Walmart, like many employers, promulgated internal

rules and policies forbidding discrimination based on disability and the like among associates

(employees) at its stores. Some deposition questioning examined those policies with an implication

that because Walmart supposedly violated an internal policy, it had discriminated against Marlo

Spaeth.

          No one knows whether the EEOC will repeat that questioning or engage in that argument

at trial, but it would be improper and evidentiary rules of relevance forbid it. Under Fed. R. Evid.

402, only relevant evidence is admissible; irrelevant evidence is inadmissible. As noted above,

Fed. R. Evid. 401 defines relevant evidence as that which makes “a fact more or less probable than

it would be without the evidence” and requires that the fact be “of consequence in determining the

action.” To the extent that Walmart’s internal policies prohibiting discrimination exceed the

requirements of federal law, any supposed violation is of no legal consequence. To the extent those

policies coincide with federal law, it is the statute, not the policy, that imposes a legal duty on

Walmart. The EEOC’s Complaint accuses Walmart of violating federal law, not company policy,

and this court does not sit to evaluate Walmart’s personnel policies or their implementation.

Indeed, any suggestion otherwise imposes a responsibility on federal courts far beyond what they

have assumed. “As we have stated many times, our role is not to make suggestions to managers

on how to deal with employees more fairly or effectively -- we leave that to a company’s personnel

department. This [c]ourt does not sit as a super-personnel department that reexamines an entity’s




          Case 1:17-cv-00070-WCG Filed 06/08/21 Page 8 of 29 Document 185
                                         8
business decisions.” Kohls v. Beverly Enters. Wis., Inc., 259 F.3d 799, 806 (7th Cir. 2001) (internal

quotation marks and citations omitted).

       As a postscript, this does not suggest that Walmart’s policies prohibiting discrimination

based on disability are out of bounds for other purposes. Whether those policies are admissible for

other reasons remains to be seen. At the same time, however, as Kohls explains, the violation of

an internal policy – there a decision to terminate an employee immediately when the company’s

written discipline policy required progressive discipline –violates no federal law and the jury here

should be informed of that important distinction.

4.     Testimony or Evidence Relating to Remote in Time Attendance Records of Non-
       Similarly Situated Associates Should be Excluded at Trial.

       Fed. R. Evid. 402 and 403 compels the exclusion of any testimony or evidence, and/or the

making of any argument regarding, referring, or otherwise relating to remote in time attendance

records of non-similarly situated Walmart associates. Through a Motion to Seal and Objection to

Confidential Designation (the “Motion to Seal”), the EEOC sought to remove the confidential

designations of attendance records for two associates, Debbie Moss (a training coordinator) and

Karen Becker (a personnel coordinator). (ECF No. 107 at pp. 3 and 4; ECF No. 111-1; ECF No.

111-5.) Walmart suspects that the EEOC will seek to introduce these records at trial, but these

records concern non-similarly situated associates and are remote in time. They are not relevant to

any issue in this case and would operate only to confuse issues for the jury, result in unnecessary

mini-trials and unfairly prejudice Walmart.

       In its Motion to Seal, the EEOC argued that the attendance records of the two referenced

associates show a “widespread” pattern of Walmart excusing early departures for non-disabled

individuals and will be important for a jury in determining whether Walmart’s treatment of Marlo




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 9 of 29 Document 185
                                       9
Spaeth deviated from this practice. (ECF No. 107 at p. 4.) It does not, and in any event is wholly

irrelevant to the considerations at issue in this case.

        As an initial matter, the attendance records of a mere two associates do not show a

widespread pattern of excusing non-disabled associates from attendance policies by any stretch of

the imagination. Further, these records are remote in time, as they stop in 2008. (ECF No. 111-1;

ECF No. 111-5.) The attendance issues which eventually led to Ms. Spaeth’s discharge all took

place toward the end of 2014 and into 2015. (ECF No. 100 at ¶¶ 7-11; ECF 100-1; 100-2 and 100-

3.) In addition, these attendance records concern a period of time before Walmart’s November

2014 shift in scheduling practices, where it transitioned to mandatory computer-generated

schedules based on customer traffic analytics. (ECF No. 116 at ¶¶ 14-17.) The attendance matters

at issue in this case for Ms. Spaeth all occurred after this shift in scheduling practices. Accordingly,

the years-old attendance records of a mere two associates would not be probative of Walmart’s

attendance practices at or around the time of the adverse employment actions at issue in this case,

which appears to be what the EEOC hopes to offer this evidence for. See Gates v. Caterpillar, Inc.,

513 F.3d 680, 689 (7th Cir. 2008) (the relevant consideration is whether an employer met the

employer’s expectations at the time of the adverse employment actions at issue).

        Moreover, this evidence cannot serve as comparator evidence and for this additional reason

has no probative value in this case. While comparator information can certainly be relevant in

employment discrimination claims, the Seventh Circuit has long held that comparators in

employment discrimination cases must be “similarly situated” to the complaining party/employee

to be probative and relevant. See Gates v. Caterpillar, 513 F.3d 680, 690-91 (7th Cir. 2008). This

requires, in the Seventh Circuit, that Marlo Spaeth be comparable to Ms. Moss and Ms. Becker in

all material aspects. See Burks v. Wis. Dep’t of Transp., 464 F.3d 744, 751 (7th Cir. 2006) (“In order




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 10 of 29 Document 185
                                      10
for an individual to be similarly situated to the plaintiff, the plaintiff must show that the individual

is directly comparable to her in all material respects. Factors relevant to this inquiry include

whether the employees reported to the same supervisor, whether they were subject to the same

standards and whether they had comparable education, experience and qualifications.”) (Internal

citations and quotations omitted.) Neither Ms. Moss nor Ms. Becker were similarly situated to

Ms. Spaeth. They were not sales associates with customer facing/centric positions who worked on

the salesfloor like Ms. Spaeth and they did not report to the same immediate supervisors as Ms.

Spaeth. (ECF No. 116 at ¶¶ 11-12.) The analysis courts utilize for employment discrimination

cases place no value on, and in fact disregard, comparator information for non-similarly situated

employees. Accordingly, the attendance record of the two associates at issue is of no value to this

case.

        Additionally, the threshold question here is whether Ms. Spaeth is a qualified individual

with a disability under the ADA, as the jury does not get to the question of whether Walmart

discriminated against her or failed to reasonably accommodate her if she is not a qualified

individual with a disability. An individual is a qualified individual with a disability if he or she can

perform the essential functions of the employment position that such individual holds or desires”

with or without reasonable accommodations. 42 USC § 12112(a); 42 USC § 12111(8); Basith v.

Cook Cty, 241 F.3d 919, 927 (7th Cir. 2001) (emphasis added). As the Seventh Circuit has

instructed, in most circumstances, regular attendance is an essential function of every job. See e.g.

Jovanovic v. In-Sink-Erator, 201 F.3d 894, 899-900 (7th Cir. 2000) (“[c]ommon sense dictates that

regular attendance is usually an essential function in most every employment setting”); EEOC v.

Yellow Freight, 253 F.3d 943, 948 (“in most cases, attendance at the job site is a basic requirement

of most jobs”). The attendance records of other associates concern those associates and not Ms.




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 11 of 29 Document 185
                                       11
Spaeth or her circumstance. Accordingly, they have no relevance to the question of whether Ms.

Spaeth could perform the essential functions of her job with or without reasonable

accommodations.

       Inserting the attendance records at issue into this case would confuse and mislead the jury

into believing that remote in time attendance records of associates who neither held similar

positions to that of Ms. Spaeth nor reported to the same supervisor are relevant considerations

when they are not. It would only improperly direct the jury to focus on random attendance issues

of non-comparators rather than the actual issues in the case. It would also lead to mini-trials over

each associate’s attendance record, which may include testimony from additional witnesses (such

as perhaps additional managers), a review of the management team and attendance practices years

prior to Ms. Spaeth’s termination, and examination of the particular circumstances of each early

departure in those records, for example. This is not only highly prejudicial to Walmart, but it

would also result in undue delay. Such evidence must be excluded.

5.     The Court Should Also Bar All Testimony, Evidence and/or Argument Relating to,
       Concerning or Referencing Certain Statements of Non Decisionmaker Karen Becker
       and Walmart Not Contacting Marlo Spaeth’s Mother or Sister to Discuss Any
       Scheduling Change.

       Pursuant to Fed. R. Evid. 401, 402 and 403, Walmart requests an Order barring any

testimony, evidence, and/or argument relating or pertaining to: (i) statements of Karen Becker, a

non-decisionmaker Walmart associate, expressing regret that she did not speak with the mother of

Marlo Spaeth (“Ms. Spaeth”) regarding certain scheduling changes and speculating that had she

done so it may have avoided certain problems; and (ii) Walmart not contacting Ms. Spaeth's mother

or sister to discuss any scheduling change.

       As noted above, Ms. Becker works at Walmart as a Personnel Coordinator. During the

course of Ms. Becker’s deposition in this case, counsel for the EEOC elicited testimony from her




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 12 of 29 Document 185
                                      12
about her personal regret regarding communication with Ms. Spaeth’s mother. Specifically, Ms.

Becker testified as follows:

       Q· ·    Okay. In your previous conversations that you testified about with Sandra
               Barnes, did you have pleasant exchanges?· How would you characterize
               your relationship with Sandra Barnes?
       A· ·    No.· It was pleasant. She would ask me what was going on, and when I
               explained it to her, you know, that everything was fine.
       Q· ·    And did she have a confrontational tone with you ever?
       A· ·    No, not that I can remember.
       Q· ·     Is it a stretch to say you considered her a friend?
       A· ·    Yes, I would consider her a friend. I mean, we got along with, you know,
               any situation we had with Marlo, as far as I know.· I didn't have any, you
               know, ill feelings toward her or mad at her for any time that she had called
               me for anything.
       Q· ·    Why didn't you call Sandra Barnes when you saw this scheduling
               availability form scheduling Marlo till 6:00 p.m.?
       A· ·    I thought that Bonnie was going to take care of that.
       Q· ·     Did it occur to you that Sandra Barnes should know that Marlo was now
               going to be available till 6:00 p.m.?
       A· ·    Not at that time, no, it did not.
       Q· ·    In hindsight --
       A· ·    In hindsight --
       Q· ·    -- what do you think?
       A· ·    In hindsight, I think I should have.
       Q· ·    And why do you say that?
       A· ·    I think it would have created a lot less problems, and I think then if I would
               have talked to Sandra, if there would have been some other reason that we
               didn't know about, we could have talked about it and maybe figured
               something out.
       Q· ·    Did you -- you had a way to contact Sandra, right? You had her phone
               number; is that right?
       A· ·    Yes.
       Q· ·    Was it in Marlo's file?
       A· ·    Yes.· It was under her, like, her emergency contacts.
       Q· ·    Okay.· And did you have a way to contact Amy Jo Stevenson?
       A· ·    No.

The EEOC cited this aspect of Ms. Becker’s testimony in its Additional Proposed Findings in

connection with the summary judgment briefing process. (ECF No. 109 at ¶ 87.) Accordingly,

Walmart anticipates that the EEOC will seek to use Ms. Becker’s testimony to support its claims

of discrimination in this matter. The Court should bar introduction of Ms. Becker’s statements




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 13 of 29 Document 185
                                      13
because they are not relevant to any issue in this matter. Ms. Becker played no role in any of the

employment decisions at issue in this case. Hence, her regret over not contacting Ms. Spaeth’s

mother and her speculative opinion that had she done so, it could have eliminated “problems” that

subsequently arose, is utterly irrelevant to the issue of whether Ms. Spaeth was the victim of

intentional discrimination. Further, it is undisputed that neither Ms. Becker nor Walmart were

under any legal obligation to communicate with Ms. Spaeth’s mother or sister regarding any aspect

of Ms. Spaeth’s employment, let alone a relatively straightforward issue such as scheduling. And,

there is nothing in Walmart’s records indicating that Ms. Spaeth, Ms. Spaeth’s mother, or Ms.

Spaeth's sister had requested that Ms. Becker or anyone else at the Company contact Ms. Spaeth’s

mother or sister regarding issues pertaining to Ms. Spaeth’s employment.

       Additionally, even if the fact that Walmart did not contact Ms. Spaeth's mother or sister

about Ms. Spaeth's schedule change or Ms. Becker’s statements and speculative opinion had some

probative value, the prejudicial impact of the proffered evidence far outweighs that marginal

benefit. Indeed, admission of that evidence could cause the jury to be side-tracked with considering

why Walmart or Ms. Becker did not make contact with Ms. Spaeth’s mother and what would have

happened had either done so, rather than focusing on the central issue of whether Ms. Spaeth was

the victim of intentional disability discrimination. Accordingly, evidence and argument relating to

Ms. Becker’s statements should be barred.

6.     Additionally, Evidence Relating to Availability Forms for Marlo Spaeth and Testimony
       or Evidence Relating to a Misstatement in a Position Statement Relating to Those
       Availability Forms Should be Excluded as Evidence at Trial.

        Under Fed. R. Evid. 402 and 403, Walmart is entitled to an Order barring the introduction

of any testimony or evidence, and/or the making of any argument regarding, referring, or otherwise

relating to scheduling availability forms for Marlo Spaeth and a misstatement in a position




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 14 of 29 Document 185
                                      14
statement from Walmart concerning an availability form for Marlo Spaeth. Based on Plaintiff

EEOC’s submissions during summary judgment, Walmart suspects the agency will seek to

introduce evidence on and make argument regarding Ms. Spaeth’s purported availability to work

as set forth on internal availability forms at Walmart and a misstatement in Walmart’s initial

position statement during the administrative stage of this case regarding those forms.

       At issue in this case is not Ms. Spaeth’s availability preferences as set for on internal

availability forms. Rather, at issue is whether Ms. Spaeth is a qualified individual with a disability

and, if so, whether Walmart failed to reasonably accommodate her and/or discriminated against

her on account her disability. Ms. Spaeth’s availability forms have nothing to do with any of this,

and infusion of evidence relating to the same will only operate to confuse and mislead the jury.

       Indeed, there is no evidence in this case to suggest that Ms. Spaeth’s availability forms

were completed with her medical condition in mind. For instance, there are no doctor’s notes or

medical documentation around the time the forms were completed indicating that Ms. Spaeth had

to work the hours listed on the forms because of any medical condition, let alone the medical

condition at issue in this case. There is also no evidence from Walmart associates suggesting that

Ms. Spaeth’s Down syndrome was a consideration when the availability forms were completed

and the EEOC cannot tender evidence to suggest otherwise as (other than Ms. Spaeth) none of the

EEOC’s witnesses were present during the times the forms were completed and have first-hand

knowledge of the same. As such, the internal availability forms have no tangible, non-speculative

connection to Ms. Spaeth’s medical condition and are therefore not probative to questions on

whether she was a qualified individual with a disability and whether she was denied a reasonable

accommodation. The only function the introduction of testimony and evidence relating to internal

availability forms completed for or by Ms. Spaeth would have would be to confuse the jury into




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 15 of 29 Document 185
                                      15
believing that the times listed on the forms had something to do with her disability (when they did

not) and to compel the jury to make assumptions and draw conclusions from that on both the

qualified individual with a disability issue and the reasonable accommodation issue. That would

be improper.

         Evidence relating to the availability forms would also serve no legitimate purpose on the

question of whether Walmart discriminated against Ms. Spaeth because of her disability. While the

EEOC suggests that scheduling (allegedly) Ms. Spaeth outside of her stated availability is evidence

of discrimination, Ms. Spaeth’s discipline and termination had nothing to do with whether or not

an availability form was in place or what was on any particular availability form. She was issued

written warnings and eventually discharged for leaving work early and, in some cases, not coming

to work at all. (See ECF No. 100 at ¶¶ 8-10; ECF No. 100-1 at p. 3; ECF No. 100-2 at p. 2; ECF

No. 100-3 at p. 3.) Significantly, regardless of what times in the day Ms. Spaeth was purportedly

available to work as reflected on her availability forms (i.e. 12:30pm to 4:00pm vs. 12pm to 6pm),

many of the attendance issues that served as the basis for her discipline and discharge would have

still existed, as there were several occasions in which she was a no-call/no-show and several

occasions in which she left work prior to 4:00pm. (ECF No. 100-1 at p. 2 .)2 Moreover, and as

noted in Walmart’s summary judgment filings, Ms. Spaeth was discharged after 17 attendance

occurrences/violations, even though Walmart policy called for termination after 7 occurrences.

(ECF No. 102 at ¶ 67.) Looking just at her 4 no-call/no-shows and combining those with the

multiple occasions in which she left work before 4:00pm, she met the 7-occurrence threshold and




2
  As the Court may recall, at the time of her discharge, the internal availability form on file for Ms. Spaeth and
electronic records for Ms. Spaeth indicated that she was available to work on various days from noon to 6pm. (ECF
No. 106 at ¶ 18; ECF No. 106-17 at p. 4.) Prior to this stated availability, electronic records and an availability form
on file for Ms. Spaeth indicated that she was available to work from 12:30pm to 4:00pm. (ECF No. 106 at ¶ 18; ECF
No. 106-17 at p. 2.)



        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 16 of 29 Document 185
                                       16
could have been discharged consistent with written policy even if her previous availability of

12:30pm to 4:00pm was applied. (ECF No. 110 at ¶¶ 18 and 80.) In other words, and for all the

reasons discussed here, her availability forms and the information reflected in the same is utterly

irrelevant to the question of whether Walmart had legitimate, non-discriminatory grounds to end

her employment or whether it discriminated against her in any way. Allowing testimony and

evidence on Ms. Spaeth’s availability forms would unduly prejudice Walmart by misdirecting the

jury to red herrings and non-consequential considerations.

       This extends to a statement concerning Ms. Spaeth’s availability forms made by Walmart

during the EEOC’s administrative processing of the case. With this, Walmart suspects the EEOC

will attempt to highlight for the jury a comment Walmart’s previous counsel made in a position

statement that Walmart had an availability form showing Ms. Spaeth was available to work from

noon to 6pm at the time of her November 2014 schedule change. Citing to an availability form

dated February 2015 as the first form to show Ms. Spaeth was available during the hours at issue,

the agency has argued, as part of its effort to show pretext, that Walmart made a false statement in

its position statement. None of this, however, is relevant to a material issue in this case or

admissible.

       First, as noted above, Ms. Spaeth’s availability forms and the information on those forms

are not relevant to whether or not Ms. Spaeth is a qualified individual with a disability and, if so,

whether or not Walmart failed to reasonably accommodate her or discriminated against her on

account of the same when it disciplined her and ultimately terminated her employment. Second,

the position statement notes, on the first page, that:

       “This response, while believed to be accurate, does not constitute an affidavit or a binding statement
       of Walmart’s legal position, nor is it intended to be used as evidence of any kind in any
       administrative or court proceeding in connection with [Ms. Spaeth’s] allegations. Because
       additional facts likely would be uncovered through discovery or following a full investigation,




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 17 of 29 Document 185
                                      17
       Walmart in no way waives its right to present new or additional information at a later date, for
       substance or clarification.”

(ECF No. 106-28 at fn. 1.) Accordingly, comments in the position statement were not intended to

be definitive, unequivocal statements or attestations on facts and are not otherwise admissions of

fact in any way. Third, the position statement was prepared by legal counsel and not a decision-

maker in this case and there are no affidavits or declarations from decision-makers attesting to the

statement at issue. The statement in question, therefore, does not shed light on the mindset, beliefs

and motivations of actual decision-makers in the case, including but not limited to what specific

documentation and information decision-makers may have relied on in taking the employment

actions at issue in the case. Fourth, Walmart has not adopted the statement at issue as its own.

During the 30(b)(6) deposition in this case, the EEOC asked Walmart about the contents of the

position statement submitted during the administrative phrase of the case and Walmart’s corporate

deponent testified in relevant part as follows:

       “          . . . what I am not trying to say is that I’m acknowledging the accuracy of everything in
       this initial response. There’s actually one error that we -- that we discovered in here already as it
       relates to -- as it relates to a scheduling availability form because we acknowledge that there was a
       missing scheduling availability form which I feel like we went through in previous testimony, but
       it doesn’t necessarily point that out in this document accurately so I want to make sure that that’s
       captured in my answer. Does that make sense.

       Q        Yes. Thank you.

       A.         So I’m acknowledging what this is for and what it’s referring to, but I want to make sure
       its clear that there was an error in here that I’m not now saying is accurate.”

(Harlan Decl. at ¶ 3, Ex. B.) Again, the statement is not an attestation of fact and it is not an

admission. And finally, while in certain situations statements in position statements may be

admissible, “statements made to the EEOC [in a position statement] do not carry significance

independent of possible impeachment.” Gage v. Metro. Water Reclamation Dist. of Greater Chi.,

365 F. Supp. 2d 919, 936-937 (N.D. Ill. 2015). Walmart does not anticipate calling a witness to

testify that there was a physical availability form in place for Ms. Spaeth at the time of the




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 18 of 29 Document 185
                                      18
November 2014 scheduling system change reflecting her availability as noon to 6pm. There would

be no occasion for impeachment and the statement at issue would be irrelevant and inadmissible.

See Id. (over plaintiff’s argument that statements in a position statement were relevant and

admissible as evidence of pretext, granting defendant’s motion in limine to exclude the same

because such statements are only probative for impeachment purposes). This evidence, and any

argument related to it, should be excluded from trial.

7.     The Court Should Limit the Testimony of Plaintiff’s Expert, David S. Smith, M.D.

       Pursuant to Federal Rules of Civil Procedure 16 and Fed. R. Evid. 401, 402, and 403,

Walmart additionally moves in limine of the pretrial for an Order to limit Dr. David S. Smith, a

retired family doctor, from testifying regarding: (i) Walmart’s obligations under the Americans

with Disabilities Act and the prudence of maintaining Ms. Spaeth’s existing work schedule and (ii)

the psychological testing administered to Ms. Spaeth by Walmart’s expert, Dr. David W.

Thompson. Very simply, Dr. Smith is not qualified to opine on any of these subjects and, in any

event, his opinions would not aid the jury in this matter.

       Additionally, pursuant to Fed. R. Evid. 401 and 403, Walmart moves for an Order barring

Dr. Smith from offering opinions regarding “grooves” and the purported disruption of Ms. Spaeth’s

“groove.” Dr. Smith’s “groove” related opinions are wholly irrelevant and would unfairly prejudice

Walmart. The pertinent issue is what information Walmart’s decisionmakers had at the time of the

alleged accommodation requests. Dr. Smith’s after the fact expert opinions regarding Ms. Spaeth’s

“groove” is of no moment here because there is no evidence that either Ms. Spaeth or Amy Jo

Stevenson (Ms. Spaeth’s sister) provided Walmart with any doctor’s statement to suggest a

connection between her Down syndrome condition and inability to adhere to the new work

schedule.




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 19 of 29 Document 185
                                      19
        This Court is to serve as the gatekeeper in ensuring that proffered expert testimony meets

the standards established by Rule 702 of the Federal Rules of Evidence. Before admitting expert

testimony under Rule 702, the Court must ensure that the testimony is reliable and relevant.

Higgens v. Koch Dev. Corp., 794 F.3d 697, 704 (7th Cir. 2015). Plaintiff bears the burden of

establishing that Dr. Smith’s expert testimony is admissible. See Lewis v. CITGO Petroleum Corp.,

561 F.3d 698, 705 (7th Cir. 2009).

   a.      Dr. Smith Is Not Qualified to Offer an Opinion on Walmart’s Obligations Under
           The ADA, Nor Would His Opinions Be Useful to the Jury.

        In his initial report, Dr. Smith opines: “[i]t does not seem that Walmart made

accommodations for a long-term employee as required to do under the American’s with Disabilities

Act. It seems to me the easiest solution at the time would have been to allow Ms. Spaeth to maintain

her previous work schedule.” (Harlan Decl. at ¶ 5, Ex. D.) While this Court has decided to allow

Dr. Smith to testify regarding certain aspects of Ms. Spaeth’s condition, it should not allow him to

testify regarding the ADA or Walmart’s obligations under the law. Dr. Smith is a medical doctor.

He concedes that he does not know or understand “all the ins and outs” of the ADA and admits

that he has never even read it. (Harlan Decl. at ¶ 4, Ex. C.) Hence, Dr. Smith is clearly not qualified

to render an opinion as to whether Walmart’s actions violated the ADA.

        Additionally, Dr. Smith’s opinions regarding Walmart’s compliance with the ADA and the

wisdom of allowing Ms. Spaeth to maintain her previous schedule should be excluded because

those opinions would not be helpful to the jury in this case. In order for an expert’s opinion to be

deemed admissible, that testimony must “help the trier of fact to understand the evidence or to

determine a fact in issue.” Fed. R. Evid. 702. This Court will instruct the jury on the applicable

aspects of the ADA and how to determine whether that law was violated by Walmart. It is the jury’s

role to determine whether the EEOC has meet its burden of proving intentional discrimination




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 20 of 29 Document 185
                                       20
under the ADA. Dr. Smith’s views about Walmart’s obligations under the ADA and speculation as

to what might have occurred if Ms. Spaeth was allowed to maintain her work schedule would not,

in any way, assist the jury in fulfilling its duty in resolving the disputes in this matter. Courts have

repeatedly rejected proffered expert testimony where, as here, that testimony addresses a legal

conclusion and is not useful to a jury in reaching its determination. See McGuffey v. Neil, No. 1:18-

cv-322, 2020 U.S. Dist. LEXIS 17974 (S.D. Ohio Jan. 15, 2020) (certain expert opinions from

employment attorney excluded because, inter alia, they were framed in legal terminology and

addressed subjects not requiring his specialized assistance); Rieger v. Orlor, Inc., 427 F. Supp. 2d

99, 104 (D. Conn. 2006) (expert precluded from opining as to whether a company could have

accommodated a plaintiff’s disability given that the opinion implicates legal standards and seeks

to substitute the judgment of the expert for that of the jury).

        In sum, this Court should bar any testimony or other evidence from Dr. Smith relating to

Walmart’s obligations under the ADA or the wisdom of maintaining Ms. Spaeth’s work schedule.

   b.      Dr. Smith Should Also Be Barred from Testifying About the Propriety of Dr.
           Thompson’s Testing Instruments or Methodology.

        In addition to expounding upon Walmart’s obligations under the ADA, Plaintiff also

appears poised to have Dr. Smith testify regarding the merits of the tests administered to Ms.

Spaeth and the interpretation of the test results. In fact, Dr. Smith flatly opines that: “Dr.

Thompson’s use of standardized testing in this situation is inappropriate.” (Harlan Decl. at ¶ 5, Ex.

D.) The simple fact is that Dr. Smith is a layperson relative to psychological testing and hence

should not be allowed to testify as an expert regarding a subject that he has no particular expertise

in. Fed. R. Evid. 702 requires courts to zealously guard against an otherwise qualified expert from

straying beyond his or her expertise. A court is to determine an expert’s qualifications relative to

each matter he or she purports to testify about. See Hartle v. FirstEnergy Generation Corp., No.




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 21 of 29 Document 185
                                       21
08-1019, 2014 U.S. Dist. LEXIS 43033, at *7 (W.D. Pa. Mar. 31, 2014). For “[a]n expert may be

generally qualified but may lack qualifications to testify outside his area of expertise.” Calhoun v.

Yamaha Motor Corp., U.S.A., 350 F.3d 316, 322 (3d Cir. 2003). Courts have consistently applied

this principle to exclude testimony on subjects that a medical expert is not qualified to opine on.

See, e.g., Trevino v. Boston Sci. Corp., No. 2:13-cv-01617, 2016 U.S. Dist. LEXIS 65967, at *74

(S.D. W. Va. May 19, 2016) (in light of urogynecologist’s lack of product testing experience court

barred expert from opining on defendant’s product testing and clinical trial processes); Edwards v.

Ethicon, Inc., No. 2:12-CV-09972, 2014 U.S. Dist. LEXIS 92316, at *45 (S.D. W. Va. July 8, 2014)

(urogynecologist and professor of obstetrics and gynecology barred from testifying regarding

purported insufficiency of urethra device testing in light of his lack of knowledge or experience

regarding the appropriate testing a manufacturer should conduct); In re Fosamax Prods. Liab.

Litig., 645 F. Supp. 2d 164, 197 (S.D.N.Y. 2009) (medical doctor precluded from offering expert

opinions regarding defendant’s marketing of drugs because, inter alia, his knowledge of the

marketing practices “were based mostly on conversations with colleagues”).

       In his deposition in this matter, Dr. Smith freely admitted that he has no expertise relative

to the administration of psychological testing. (Harlan Decl. at ¶ 4, Ex. C.) He also concedes that

he has not authored any articles on that subject and is not “in the testing business.” (Id.). And, there

is nothing in his Curriculum Vitae which indicates that he has any particular expertise on the

subject of psychological testing. (Harlan Decl. at ¶ 5, Ex. D.) Hence, even though this Court has

deemed Dr. Smith qualified to testify on certain issues, it should bar Dr. Smith’s opinions regarding

the tests administered to Ms. Spaeth by Dr. Thompson and the value of the results of those tests.

To allow Dr. Smith to offer testimony in these areas would expose the jury to the lay musings of a

witness with no foundation whatsoever on the subject of psychological testing.




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 22 of 29 Document 185
                                      22
   c.      Dr. Smith’s Opinions Regarding “Grooves” and the Supposed Impact of the
           Disruption of Marlo Spaeth’s Groove Are Irrelevant and Prejudicial and Should
           Be Excluded.

        Walmart fully recognizes that the Court has deemed Dr. Smith qualified to offer opinions

on the subject of “grooves.” However, the Court has not decided whether Dr. Smith’s “grooves”

opinions are admissible under Rules 401 and 403 of the Federal Rules of Evidence. Walmart

respectfully requests that the Court rule on that issue in the context of the instant Motion.

        In Ekstrand v. Sch. Dist. of Somerset, 583 F.3d 972, 976 (7th Cir. 2009), the Seventh Circuit

observed: “an employer may not be obligated to provide a specifically requested modest

accommodation unless the employer is made aware of its medical necessity to the employee.” The

court further observed that: “the language of the ADA demonstrates that a reasonable

accommodation is connected to what the employer knows about the employee’s precise

limitations.” Id. (emphasis added.) Significantly, the ADA expressly defines discrimination to

include “not making reasonable accommodations to the known physical or mental limitations of

an otherwise qualified individual . . . .” 42 U.S.C. § 12112(b)(5)(A) (emphasis added). Finally, in

underscoring the importance of discerning the employer’s actual knowledge in reasonable

accommodation ADA cases, the court noted:

        “[O]ur cases have consistently held that disabled employees must make their
        employers aware of any nonobvious, medically necessary accommodations
        with corroborating evidence such as doctor’s note or at least orally relaying
        a statement from a doctor, before an employer may be required under the
        ADA’s reasonableness standard to provide a specific modest accommodation
        the employee requests.” Ekstrand, 583 F.3d at 976 (emphasis added).

        The Seventh Circuit decision in Ekstrand makes it clear that a factfinder’s task is to assess

what an employer knew at the time of the accommodation request. In light of that standard, Dr.

Smith’s proffered opinions regarding “grooves” is simply irrelevant. At no point during Ms.

Spaeth’s employment were Walmart’s decisionmakers provided with information from Dr. Smith




        Case 1:17-cv-00070-WCG Filed 06/08/21 Page 23 of 29 Document 185
                                       23
or any other medical professional that indicated Ms. Spaeth’s failure to adhere to her new work

schedule was connected, in any way, to her Down syndrome condition - - let alone to a “groove.”

Interestingly, Dr. Smith has testified that the “groove” is a condition that is not well understood

even among medical professionals. (Harlan Decl. at ¶ 4, Ex. C.) Hence, Dr. Smith’s post hoc

opinions on the issue of “groove” does not, in any way, address the issue of whether Walmart

violated any reasonable accommodation obligation it had under the ADA. Further, admission of

such testimony from Dr. Smith would cause the jury to improperly occupy itself with the question

of whether Ms. Spaeth had a “groove” as opposed to assessing what Walmart reasonably

understood about Ms. Spaeth’s known limitations. Accordingly, this Court should bar Dr. Smith

from offering any “groove” related opinions in this matter.

8.     The Court Should Also Bar All Testimony, Evidence and/or Argument Relating To,
       Concerning or Referencing Alleged Retaliation.

       Pursuant to Fed. R. Evid. 401, 402 and 403, Walmart requests an Order barring any

testimony, evidence, and/or argument relating or pertaining to allegations that Ms. Spaeth was

subjected to retaliation. On or about December 17, 2018, while this matter was pending, Amy Jo

Stevenson filed a Charge of Discrimination with the EEOC alleging that her sister, Ms. Spaeth,

was denied rehire by Walmart in retaliation for Ms. Stevenson’s opposition to discrimination.

Ultimately, neither the EEOC nor Ms. Stevenson elected to further pursue the allegations of

retaliation set forth in the Charge. As a result, any testimony or other evidence relating to alleged

retaliation is irrelevant and should be excluded at trial. Indeed, courts have regularly barred

evidence relating to claims that have been dismissed or abandoned. See, e.g., Arroyo v. Volvo Grp.

North Am., LLC, No. 12-cv-6859, 2016 U.S. Dist. LEXIS 102286, **11-12 (N.D. Ill. Aug. 4, 2016)

(evidence relating to claims not before the court deemed irrelevant); Kimes v. Univ. of Scranton,

No. 3:14-cv-00091, 2016 U.S. Dist. LEXIS 44274, **4-5 (M.D. Pa. Apr. 1, 2016) (evidence




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 24 of 29 Document 185
                                      24
relating to whistleblower and hostile work environment claims excluded at trial since court

disposed of those claims on summary judgment).

       Moreover, even if the Court determined that evidence relating to the abandoned retaliation

allegations had some marginal relevance in this case involving alleged intentional disability

discrimination, it should nevertheless be barred under Fed. R. Evid. 403 since it would cause unfair

prejudice against Walmart, confuse the issues, mislead the jury, create undue delay and waste time.

Numerous courts have cited one or more of these factors in excluding evidence relating to claims

not being pursued at trial. See, e.g., Ledford v. Lamartz, 462 F. Supp. 3d 905, 909-10 (N.D. Ind.

2020) (“ [A]llowing the introduction of evidence relating to dismissed claims would needlessly

burden the trial proceedings with delays and inefficiency because of the necessity of ‘mini trials’

on each dismissed claim.”).

9.     All Testimony, Evidence and/or Argument Relating to Associates Other Than Ms.
       Spaeth Should Be Barred.

       Walmart next moves in limine of the pretrial conference for an Order barring any testimony,

evidence, and/or argument relating or pertaining to performance assessments or evaluations of

Walmart associates other than Ms. Spaeth. In this case, the EEOC issued written discovery requests

for various personnel records of Walmart Associates.        Walmart produced various associate

personnel records, including performance evaluations and assessments, in response to the EEOC’s

requests. During certain depositions of Walmart associates, the EEOC asked numerous questions

regarding performance evaluations of those individuals. As an initial matter, this material is not

relevant to any issue in this case. Relevant evidence under Fed. R. Evid. 401 is evidence that has

“any tendency to make the existence of any fact that is of consequence to the determination of the

action more or less probable than it would be without the evidence.” United States v. Bouye, 688

F.2d 471, 475 (7th Cir. 1982). The central issue in this case is whether Ms. Spaeth was subjected




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 25 of 29 Document 185
                                      25
to intentional discrimination because she has a disability. Performance evaluations of various

Walmart associates, during different periods of time, have no relevance to the question of whether

Ms. Spaeth was the victim of intentional discrimination.

       Evidence regarding the performance assessments of various associates would only serve to

disparage these individuals and divert the jury’s attention to focus on disparate matters having no

connection to the actual issues in the case. Admission of such material would not only be unfairly

prejudicial, but also likely to lead to a series of mini-trials. Accordingly, any evidence relating to

the performance evaluations or assessments of associates other than Ms. Spaeth should be barred

pursuant to Fed. R. Evid. 401, 402 and 403.

       Additionally, the performance evaluations and assessments of associates should be

excluded because such evidence represents improper propensity and character evidence. Fed. R.

Evid. 404(b) provides that: “[e]vidence of any other crime, wrong, or act is not admissible to prove

a person’s character in order to show that on a particular occasion the person acted in accordance

with the character.” Fed. R. Evid. 404(b)(1). Further, Fed. R. Evid. 405 limits admission of

character evidence to instances in which the person’s character or character trait is an essential

element of the claim asserted. Fed. R. Evid. 405(b). Finally, “extrinsic evidence is not admissible

to prove specific instances of a witness’s conduct in order to attack or support the witness’s

character for truthfulness.” Fed. R. Evid. 608(b). Any performance issues or shortcomings

referenced in evaluations or reviews bear no relation to the issue of alleged intentional disability

discrimination which serves as the basis of Plaintiff’s Complaint in this case. And, there is no basis

for admission of extrinsic evidence for the purpose of showing conformity therewith or to attack a

witnesses’ character.




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 26 of 29 Document 185
                                      26
10.    Finally, Evidence and Testimony Relating to Marlo Spaeth’s Remote in Time
       Attendance Infractions and the Practice of Non-Decision Makers Ignoring Marlo
       Spaeth’s Attendance Violations Should Be Excluded from Trial.

       Fed. R. Evid. 401, 402 and 403 bars the introduction of any testimony or evidence, and/or

the making of any argument regarding, referring, or otherwise relating to Ms. Spaeth’s remote in

time attendance infractions and history and the practice of non-decision makers ignoring Ms.

Spaeth’s attendance violations.

       That is, any evidence regarding Ms. Spaeth’s attendance record prior to the time she

reported to Julia Stern and any evidence related to the actions or inaction of supervisors or

managers (in response to Ms. Spaeth’s remote in time attendance infractions) who did not have a

role in the adverse employment actions alleged in this case should be excluded as both irrelevant

and unfairly prejudicial to Defendant. Plaintiff EEOC alleges that when Julia Stern worked as Ms.

Spaeth’s supervisor Walmart unlawfully failed to accommodate, discriminated against and

disciplined Ms. Spaeth for her inability or refusal to work her scheduled shift, which the EEOC

argues could have been avoided if Walmart/Ms. Stern had modified Ms. Spaeth’s work schedule

as an accommodation. (See ECF No. 103 at pp. 7-9, 18.) While Walmart suspects that the EEOC

will seek to introduce and make arguments that Walmart’s change in holding Ms. Spaeth

accountable for leaving work prior to the end of her scheduled shift proves that her new manager,

Ms. Stern, discriminated against her on the basis of her Down syndrome, Ms. Stern only became

Ms. Spaeth’s supervisor in 2014 (ECF No. 100 at ¶ 4; ECF No. 118 at ¶2) and there is no evidence

suggesting that she had a long history of excusing Ms. Spaeth’s incomplete shifts or that she treated

Ms. Spaeth differently than anyone else. Further, the history, if any, of excusing Ms. Spaeth’s past

incomplete shifts is not the history of a decision maker in this case -- Ms. Stern. Accordingly, Ms.

Stern’s decision to hold Ms. Spaeth accountable does not lend itself to an inference of




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 27 of 29 Document 185
                                      27
discrimination and introducing evidence of the practice of others would only confound the issues

in the case and force the jury to focus on irrelevant considerations, all of which would be highly

prejudicial to Defendant. See e.g. United States EEOC v. Rust-Oleum Corp., 1990 U.S. Dist.

LEXIS 5041 at *11-12 (N.D. Ill. 1990) (holding that employee’s “relative qualifications in his own

judgment and that of his former supervisor are irrelevant” and that “only the perception of the

decision-maker . . . is relevant”) (also holding that the “EEOC's evidence of age discrimination

must be associated with a person involved in the decision to not hire [the applicant]”); also see

Champagne v. Servistar Corp., 138 F.3d 7, 14 (1st Cir. 1998) (finding no threat or interference with

ADA rights when new management enforced an essential function of the job not enforced by other

managers).

       Regardless, the Walmart Manitowoc store underwent a revamp in its scheduling practices

in November of 2014. (ECF No. 116 at ¶¶ 14-17.) After this change, managers were directed to

stop the practice of manually assigning associates schedules and to, instead, have associates’

schedules automatically generated by the system, which was based on customer traffic. (Id. at

¶¶16-17.) Accordingly, there was clear expectations following the November 2014 change that

associates were to be at work during shifts generated by the system. Thus, there are two periods in

time at issue in this case -- one before the shift in scheduling practices and the other after the shift

in scheduling practices. These two periods do not coincide with each other and do not support an

inference that regular, reliable attendance was not required after Walmart switched its practices.

The relevant consideration (on both the qualified individual with a disability inquiry and the

discrimination inquiry) is Ms. Spaeth’s attendance and ability to come and stay at work (for full

shifts) at the time of the adverse employment actions at issue. See e.g. Gates v. Caterpillar, Inc.,

513 F.3d 680, 689 (7th Cir. 2008); also see See e.g. Bay v. Cassens Transp. Co., 212 F.3d 969, 974




       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 28 of 29 Document 185
                                      28
(7th Cir. 2000) (“Whether or not an individual meets the definition of a qualified individual with a

disability is to be determined as of the time the employment decision was made.”); Weiler v.

Household Fin. Corp., 101 F.3d 519, 524 (7th Cir. 1996) (holding the same); Payton v. Jewel Foods

Stores, Inc., 120 F.Supp.3d 794, 800 (N.D. Ill. 2015) (citing Seventh Circuit precedent and holding

that the plaintiff’s July 2008 evaluation was not material because “the relevant inquiry is whether

[the plaintiff] was meeting [the employer’s] expectations at the time of termination,” which was a

few months later in November of 2008) (emphasis original) (citations omitted). Hence, the only

relevant consideration is Ms. Spaeth’s attendance at and around the time of the adverse action

complained of in this case. Everything else is a red herring that only distracts and confuses the

issues and should be summarily excluded from trial.

       WHEREFORE, for all of the foregoing reasons, Walmart respectfully prays for an Order

barring the introduction of any testimony or evidence, and/or the making of any argument

regarding, referring, or otherwise relating to the evidentiary matters outlined above.

               Dated this 8th day of June, 2021.

                                              s/ Emery Harlan__________________
                                              MWH LAW GROUP LLP
                                              Emery K. Harlan, Esq.
                                              emery.harlan@mwhlawgroup.com
                                              Warren E. Buliox, Esq.
                                              warren.buliox@mwhlawgroup.com
                                              735 N. Water St., Suite 610
                                              Milwaukee, WI 53202
                                              Phone: (414) 436-0353
                                              Fax: (414) 436-0354
                                              CONWAY, OLEJNICZAK & JERRY, S.C.
                                              George Burnett, Esq.
                                              gb@lcojlaw.com
                                              231 South Adams Street
                                              Green Bay, WI 54301
                                              Phone: (920) 437-0476
                                              Fax: (920) 437-2868
                                              ATTORNEYS FOR DEFENDANT



       Case 1:17-cv-00070-WCG Filed 06/08/21 Page 29 of 29 Document 185
                                      29
